DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-12, filed 09/22/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 1 is made in view of Yoshikawa (US 20150013865), and JP 2005104194 (translation attached, herein JP’194) and further in view of  JP 2007223493 (translation attached, herein JP’493).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,21,27-28 is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103 in view of Yoshikawa (US 20150013865), and JP 2005104194 (translation attached, herein JP’194) further in view of JP 2007223493 (translation attached, herein JP’493).
Regarding claim 1, Yoshikawa discloses a tire sipe used in a tire, comprising: sipe radially central portion having a plurality of individual sipe radially angled portions oriented in a zig-zag pattern (Figure 3), wherein the sipe radially central portion is oriented radially between the radially inner sipe taper portion and the radially outer sipe taper portion (Figure 3). Further Yoshikawa discloses that the sipes have radially angled portions are oriented at an angle relative to the circumferential direction of the tire, wherein the angle is between 30-60 degrees which meets the limitation (abstract) Yoshikawa didn’t disclose the sipe having different widths at different inner and outer locations.
 In the same field of endeavor pertaining to the tire art, JP’194 discloses a tread with a sipe having a radially inner sipe taper portion with a radially innermost sipe width W3 and a radially inner sipe transition width W4, wherein the radially innermost sipe width W3 is greater than the radially inner sipe transition width W4  (Figure 1 annotated below).
Figure 1.
    PNG
    media_image1.png
    427
    546
    media_image1.png
    Greyscale

It would be obvious for one ordinary skilled in the art to modify the sipe of Yoshikawa to have the radially inner sipe widths of the JP’194 teaching for the improvement of driving performance both on icy-snowy road ([0009]).
The combination does not teach the recited outer sipe widths. In the same field of endeavor, tire sipes, JP’493 discloses a tread having a sipe with an enlarged-bottom i.e. a radially outer sipe taper portion having a radially outer sipe width W1 and a radially outer sipe transition width W2, wherein the radially outer sipe width W1 is greater than the radially outer sipe transition width W2 (Figure 2 annotated below). 

    PNG
    media_image2.png
    415
    699
    media_image2.png
    Greyscale

	Figure 2
It would be obvious for one ordinary skilled in the art to modify the tread sipe of Yoshikawa/JP’194 with the radially outer sipe widths of the JP’493 teaching for the purpose of improving ice performance (abstract).
Regarding Claim 21, Yoshikawa discloses that the sipes angle is between 40-50-deg (abstract].
Regarding Claim 27, JP’493 discloses  wherein the radially outer sipe taper portion is formed by two opposing inclined walls, wherein a first of the two opposing inclined walls is inclined in a first direction relative to a radial direction of the tire tread, wherein a second of the two opposing inclined walls is inclined in a second direction relative to the radial direction of the tire tread, and wherein the first direction and the second direction are opposite one another (annotated Figure-3 below).

.
    PNG
    media_image3.png
    370
    785
    media_image3.png
    Greyscale

Figure 3
Regarding Claim 28, JP’194 discloses wherein the radially inner sipe taper portion is formed by two opposing inclined walls, wherein a first of the two opposing inclined walls is inclined in a first direction relative to a radial direction of the tire tread, wherein a second of the two opposing inclined walls is inclined in a second direction relative to the radial direction of the tire tread, and wherein the first direction and the second direction are opposite one another (annotated Figure-4 below).
Figure 4.
    PNG
    media_image4.png
    489
    626
    media_image4.png
    Greyscale

Claim 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 20150013865), in view of as applied to claims 1, JP 2005104194 (translation attached, herein JP’194) further in view of JP 2007223493 (translation attached, herein JP’493) in view of   KIshida (US 20050150581, listed in the IDS).
Regarding claim 2 combination above disclose all the limitations of claim 1, but did not disclose that the outer sipe depth D2 is 15% of depth D1.   In the same field of endeavor pertaining to the pneumatic art , KIshida  discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], these simplify to give a relationship of D2 (h1) to D1(h1+h2+h3) of approximately 10%. 
It would have been obvious to one having ordinary skill in the art at the time the invention that the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize for better performance of the tire in the desired condition.
Regarding claim 16, combination above disclose all the limitations of claim 1, but did not disclose that the outer sipe depth D2 is 40% of depth D1.   In the same field of endeavor pertaining to the art of pneumatic tire, Kishida discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], These simplify to give a relationship, h3 equivalent of the inner sipe depth is about 60% of the total depth (h1+h2+h3) i.e. equivalent to D1.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
laim(s) 4,22 and 30 is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103 over JP 2005104194 (translation attached, herein JP’194) in view of and Yoshikawa (US 20150013865).
Regarding claim 4,  JP’194 discloses a radially inner sipe taper portion having a radially innermost sipe width W3 and a radially inner sipe transition width W4, wherein the radially innermost sipe width W3 is greater than the radially inner sipe transition width W4 (Figure 5, [001],as shown the taper portion in the innermost sipe is greater than the inner sipe transition width); and a sipe radially central portion having a plurality of individual sipe radially angled portions oriented in a zig-zag pattern (Figure 5, [0018]). Further, JP’194 didn’t disclose that the sipe radially central portion is oriented radially outwardly of the radially inner sipe taper portion. In the same field of endeavor pertaining to the art, Yoshikawa  discloses the sipe radially central portion is oriented radially outwardly of the radially inner sipe taper portion (Figure 3).
It would be obvious for one ordinary skilled in the art to modify tread sipe of JP’194 with that of Yoshikawa’s orientation of sipe radially central portion oriented outwardly teaching to improve braking for improving performance in icy or dry road ([0043], Yoshikawa).
Regarding Claims 22, Yoshikawa discloses that the sipes angle is between 40-50-deg (abstract].
Regarding Claim 30, JP’194 discloses the radially inner sipe taper portion is formed by two opposing inclined walls, wherein a first of the two opposing inclined walls is inclined in a first direction relative to a radial direction of the tire tread, wherein a second of the two opposing inclined walls is inclined in a second direction relative to the radial direction of the tire tread, and wherein the first direction and the second direction are opposite one another (Figure 4 annotated above).
Claim(s) 8 is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103 over JP 2005104194 (translation attached, herein JP’194) in view of and Yoshikawa (US 20150013865),as applied to claim 4, in view of   KIshida (US 20050150581, listed in the IDS).
20	Regarding claim 8, combination above disclose all the limitations of claim 4, but did not disclose that the outer sipe depth D2 is 40% of depth D1.   In the same field of endeavor pertaining to the art of pneumatic tire, Kishida discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], These simplify to give a relationship, h3 equivalent of the inner sipe depth is about 60% of the total depth (h1+h2+h3) i.e. equivalent to D1.
21.	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

22.		Claim(s) 5 and 29 is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103 over JP 2005104194 (translation attached, herein JP’194) in view of and Yoshikawa (US 20150013865) as applied to claim 4, further in view of JP 2007223493 (translation attached, herein JP’493).
23.	Regarding claim 5, the combination discloses all limitation of claim 4 but didn’t disclose radially outer sipe taper portion having a radially outer sipe width W1 and a radially outer sipe transition width W2, wherein the radially outer sipe width W1 is greater than the radially outer sipe transition width W2. Further, in the same field of endeavor pertaining to the art, JP’493 discloses radially outer sipe taper portion having a radially outer sipe width W1 and a radially outer sipe transition width W2, wherein the radially outer sipe width W1 is greater than the radially outer sipe transition width W2 (Figure annotated above) and wherein the radially outer sipe taper portion is oriented radially outwardly of the sipe radially central portion (Figure 5).
23.	 It would be obvious for one ordinary skilled in the art to modify the above combination of claim 5, with that of the teaching of the radially outer sipe width of JP’493 for improving performance on ice ([0009], JP’493).
24.	Regarding Claim 29, JP’493 discloses the radially outer sipe taper portion is formed by two opposing inclined walls, wherein a first of the two opposing inclined walls is 6inclined in a first direction relative to a radial direction of the tire tread, wherein a second of the two opposing inclined walls is inclined in a second direction relative to the radial direction of the tire tread, and wherein the first direction and the second direction are opposite one another (Figure 3 annotated above).
24.	Claim(s) 7 is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103 over JP 2005104194 (translation attached, herein JP’194) in view of and Yoshikawa (US 20150013865) as applied to claim 5, further in view of  KIshida (US 20050150581, listed in the IDS).
25.	Regarding claim 7, combination above disclose all the limitations of claim 5, but did not disclose that the outer sipe depth D2 is 15% of depth D1.   In the same field of endeavor pertaining to the pneumatic art, KIshida discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], these simplify to give a relationship of D2 (h1) to D1(h1+h2+h3) of approximately 10%. 
26.	It would have been obvious to one having ordinary skill in the art at the time the invention that the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize for better performance of the tire in the desired condition.

	Claim(s) 10, 23 and 31  is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103, JP 2007223493 (translation attached, herein JP’493) in view of Yoshikawa (US 20150013865).
28.	Regarding claim 10, JP’493 discloses a radially outer sipe taper portion having a radially outer sipe width W1 and a radially outer sipe transition width W2 (Figure 4, annotated above), wherein the radially outer sipe width W1 is greater than the radially outer sipe transition width W2 (Figure 4, annotated above); wherein the radially outer sipe taper portion is formed by two opposing inclined walls (Figure 4, annotated above); wherein a first of the two opposing inclined walls is inclined in a first direction relative to a radial direction of the tire tread; wherein a second of the two opposing inclined walls is inclined in a second direction relative to the radial direction of the tire tread (annotated above, the figure shows two opposing inclined walls); and wherein the first direction and the second direction are opposite one another. 
29. Further, JP’493 didn’t disclose a sipe central portion having a plurality of individual sipes. In the same field of endeavor pertaining to the art, Yoshikawa discloses a sipe radially central portion having a plurality of individual sipe radially angled portions oriented in a zig-zag pattern (Figure 3, Yoshikawa), wherein the sipe radially central portion is oriented radially inwardly of the radially outer sipe taper portion (Figure 3, Yoshikawa ). Further, Yoshikawa discloses sipes have radial angle wherein each of the sipe radially angled portions are oriented at an angle Al 45-degrees which meets the claim limitation (abstract).
  It would be obvious for one ordinary skilled in the art to modify outer sipe width of JP’493 with that of the tread sipe of  Yoshikawa teaching for the  improvement of driving performance both on icy-snowy road ([0002]).
 Regarding Claims 23, Yoshikawa discloses that the sipes angle is between 40-50-deg (abstract].
 Regarding Claim 31,  JP’194 discloses  the radially inner sipe taper portion is formed by two opposing inclined walls, wherein a first of the two opposing inclined walls is inclined in a first direction relative to a radial direction of the tire tread, wherein a second of the two opposing inclined walls is inclined in a second direction relative to the radial direction of the tire tread, and wherein the first direction and the second direction are opposite one another. (Figure 4 annotated above).

  Claim(s) 11  is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103, JP 2007223493 (translation attached, herein JP’493) in view of Yoshikawa (US 20150013865) as applied to claim 10 in view of JP 2005104194 (translation attached, herein JP’194) .
Regarding Claim 11, the combination disclose all limitations of claim 10, but didn’t disclose the radially inner sipe taper portion.  JP’194 discloses comprising a radially inner sipe taper portion having a radially inner sipe width W3 and a radially inner sipe transition width W4 (Figure5, annotated above), wherein the radially inner sipe width W3 is greater than the radially inner sipe transition width W4 (Figure 5, annotated  above). Further, JP’194 didn’t disclose that  the radially inner sipe taper portion is oriented radially inwardly of the sipe radially central portion. Yoshikawa  discloses the sipe radially central portion is oriented radially outwardly of the radially inner sipe taper portion (Figure 3).
  It would be obvious for one ordinary skilled in the art to modify the combination of claim 10, with that of JP’194  teaching to improve braking for the purpose of improving braking performance in icy or dry road ([0018], JP’194).
 Claim(s) 13  is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103, JP 2007223493 (translation attached, herein JP’493) in view of Yoshikawa (US 20150013865) as applied to claim 10 in view of in view of   KIshida (US 20050150581, listed in the IDS).
	Regarding claim 13 combination above disclose all the limitations of claim 10, but did not disclose that the outer sipe depth D2 is 15% of depth D1.   In the same field of endeavor pertaining to the pneumatic art , KIshida  discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], these simplify to give a relationship of D2 (h1) to D1(h1+h2+h3) of approximately 10%. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention that the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize for better performance of the tire in the desired condition.
Claim(s) 14  is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103, JP 2007223493 (translation attached, herein JP’493) in view of Yoshikawa (US 20150013865) as applied to claim 11 in view of JP 2005104194 (translation attached, herein JP’194)  in view of   KIshida (US 20050150581, listed in the IDS).
38.	Regarding claim 14 combination above disclose all the limitations of claim 13, but did not disclose that the outer sipe depth D2 is 40% of depth D1.   In the same field of endeavor pertaining to the art of pneumatic tire, Kishida discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], These simplify to give a relationship, h3 equivalent of the inner sipe depth is about 60% of the total depth (h1+h2+h3) i.e. equivalent to D1.
39.	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Conclusion 	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741